Title: To Benjamin Franklin from ——— Rabŷ du Moreau, 25 September 1779
From: Rabŷ du Moreau, ——
To: Franklin, Benjamin


Monsieur Le Docteur,
à Bordx. 25. 7bre. 1779.
Les papiers publics nous laissent floter dans une incertitude cruelle sur les Evenemens arrivés dans la Caroline Méridionale: il y a ici, rélativement à Eux, des paris considerables qui restent indécis, un mot de la part de votre Excellence peut les terminer. “Prevost at-il attaqué Charles-Twn? Y at-il Eu une affaire devant cette ville du 10. au 20. may dernier où Prévôt ait Eté batu et repoussé par les Amériquains?”
S’il n’y a pas d’indiscrétion, Monsieur le Docteur, à vous demander une réponse positive Sur ces faits Et Sur la date, je prie vôtre Excellence de me la faire Et d’agréer L’hommage du sincère Et respectueux attachement avec le quel j’ai L’honneur d’Etre, Monsieur le Docteur, vôtre très humble Et très obéissant Serviteur.
Rabŷ DU MOREAU
cher. de St. Louis. 
 
Notations: Raby de Moreau 25. sept. 79 / ansd 
